Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. I would affirm the result of the trial judge and I see no basis for a remand.
The burden is on the Department to prove each of the elements necessary to suspend the operators driv*426ing privileges for refusal to submit to a test. Phillips v. Commonwealth, 84 Pa. Commonwealth Ct. 217, 478 A.2d 958 (1984).
Before we even consider the other necessary elements to be proven, we must consider, on review, whether there was substantial evidence of probable cause of driving while intoxicated in the first instance. The propriety of suspension for refusal to take the test depends upon whether the police had reasonable grounds to believe that the licensee was operating the vehicle under the influence of alcohol. Department of Transportation, Bureau of Traffic Safety v. Doyle, 103 Pa. Commonwealth Ct. 490, 520 A.2d 917 (1987).
This is done by viewing the facts and circumstances as they appeared at the time, In Doyle, the alcohol breath odor was accompanied by an accident. We held that under those circumstances a reasonably prudent police officer can conclude that the operator was driving while intoxicated. However, in the instant case, the odor of alcohol on the breath was accompanied by a request from the officer to move the automobile a few feet to relieve a traffic problem. A reading of the record makes it clear that the basis for the officers arrest was the odor of alcohol. There were no other usual indicia of intoxication. Under such circumstances, a reasonable person in the position of the police officer could not conclude that the motorist was driving while intoxicated.